Citation Nr: 1242627	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-28 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder with depressed mood, claimed as due to service-connected disabilities. 

2.  Entitlement to a rating for postoperative residuals of a left knee replacement, as residuals of a left knee injury and degenerative joint disease (DJD), in excess of 30 percent since April 1, 2010.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from November 1964 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, except as otherwise stated herein.  

Historically, an April 2004 rating decision granted service connection for tinnitus, which was assigned an initial 10 percent rating, and granted service connection for bilateral sensorineural hearing loss, which was assigned an initial noncompensable rating.  He did not appeal the ratings assigned.  The Veteran initiated an appeal from a June 2007 rating decision that denied service connection for chronic obstructive pulmonary disease (COPD) but a February 2008 rating decision granted service connection for asbestos related restrictive lung disease and assigned it an initial 30 percent rating.  The Veteran did not appeal the initial rating assigned.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The Veteran initiated an appeal of a March 2009 rating decision that denied service connection for a left knee disorder.  Thereafter a November 2009 rating decision granted service connection for residuals of a left knee injury with DJD and it was assigned an initial 10 percent rating, under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5261, from February 9, 2009 (date of receipt of the claim for service connection until the next day, February 10, 2009 (date of private hospital admission).  However, because the Veteran had a total left knee replacement service connection was also granted for a total left knee replacement, status post residuals of a left knee injury with DJD, which was assigned a 100 percent schedular rating from February 10, 2009, and a 30 percent rating effective April 1, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5055.   

Following a March 8, 2010, VA rating examination, a March 2010 rating decision confirmed and continued the 30 percent rating for the left knee replacement residuals.  The Veteran initiated an appeal by filing a Notice of Disagreement (NOD) in April 2010 which was timely as to the November 2009 rating decision and in which he specifically challenged only the 30 percent rating assigned from April 1, 2010.  After a June 2010 Statement of the Case (SOC) he perfected the appeal by filing VA Form 9 in July 2010.  Accordingly, the Veteran has not initiated an appeal as to the 10 percent disability rating assigned for the left knee disability which was in effect from the 9th to the 10th of February 2009.  

The Veteran perfected an appeal of an October 2010 rating decision that denied service connection for an adjustment disorder with depressed mood, claimed as secondary to his service-connected disabilities.  

Contained within Virtual VA is a July 2011 rating decision which (1) granted service connection for osteoarthritis of the right knee, which was assigned an initial 10 percent rating; (2) granted service connection for instability of the right knee, which was assigned an initial 10 percent rating; and (3) granted service connection for a postoperative incisional scar, status post left total knee arthroplasty, which was assigned an initial noncompensable rating; (4) granted service connection for a left foot disorder, which was assigned an initial noncompensable rating.  All of these grants were made effective April 5, 2011.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) was deferred.  A September 2011 rating decision denied entitlement to a TDIU rating.  An April 2012 rating decision granted a 10 percent rating for bilateral sensorineural hearing loss, effective March 9, 2012 (date of receipt of claim).  

The issue of service connection for an acquired psychiatric disorder, to include a depressive disorder, claimed as due to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

Since April 1, 2010, the Veteran's residuals of a total left knee replacement are manifested by pain and repeated swelling on weight-bearing but that knee is not ankylosed; there is no recurrent subluxation, lateral instability, locking or a compensable degree of limited motion in flexion or extension; and there is no objective evidence of pathology of the ligaments of the left knee.  


CONCLUSION OF LAW

The criteria for rating in excess of 30 percent for postoperative residuals of a left knee replacement, as residuals of a left knee injury and DJD, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5260, 5261 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the Veteran was provided appropriate VCAA notice of what was required to substantiate his February 2009 claim for service connection for left knee disability by RO letter later in February 2009, prior to the initial adjudication, and grant of service connection for his left knee disability, now manifested by left knee replacement, by the November 2009 RO rating decision.  

This appeal arises from the Veteran's disagreement, by filing his Notice of Disagreement (NOD) in April 2010, with the initial rating assigned upon granting service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

Duty to Assist

As to VA's duty to assist, VA has associated with the claims file the Veteran's service treatment records (STRs) and VA treatment records, and afforded him VA examinations with respect to the claim.  There is no evidence that there has been a change in the service-connected disability since the last examination.  

The report of the VA examinations conducted in this case show that the examinations were thorough in scope and in depth, and supported by the outpatient treatment records.  The adequacy of the examinations obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Thus, the examinations are adequate for rating purposes.  

Also, the Veteran was twice provided with a copy of his claim file, first in May 2009 and again in September 2010.  Further, he has declined to testify in support of his claim.  Also on file are relevant private clinical records.  

As there is no indication or allegation that other relevant evidence remains outstanding, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Background

During hospitalization at the St. Francis Medical Center in February 2009 the Veteran underwent a total left knee replacement.  

On VA examination in August 2009 the Veteran's claim file and medical records were reviewed.  It was reported that following the Veteran's left knee replacement (at the St. Francis Medical Center) in February 2009, he had had additional surgery because of poor range of motion of the left knee.  He had then had to be in a private nursing home for 5 to 6 weeks.  His range of motion remained poor.  Currently, he took non-steroidal anti-inflammatory medication.  Nevertheless, his condition was progressively worsening.  

On physical examination the Veteran had no deformity, instability, episodes of dislocation or subluxation, or locking of the left knee.  His reported symptoms were  giving way of that knee, pain, stiffness, and weakness.  He had no incoordination but had decreased speed of motion of that joint.  He had repeated episodes of effusion but no symptoms of inflammation.  Motion of his joint was affected.  He had no flare-ups of joint disease.  He had no incapacitating episodes of arthritis.  He was unable to stand for more than a few minutes or walk more than a few yards.  His gait was antalgic.  There was evidence of abnormality weight-bearing in that he had an abnormal shoe wear pattern, with increased wear on the outside edge of his left shoe, on the heel.  His postoperative knee scar was not painful, and was without skin breakdown, tenderness, pigment change, inflammation, keloidalness, induration, inflexibility or adherence.  No menisceal or ligament pathology was found.  He had crepitus of the left knee as well as tenderness, pain at rest, and guarding of movement.  There was no objective evidence of pain with active left knee motion.  Left knee flexion was to 110 degrees and extension was normal, to zero (0) degrees.  There was objective evidence of pain after repetitive motion but no additional limitation of motion following repetitive motion.  There was no joint ankylosis.  

The diagnosis was post total left knee replacement for DJD with residuals of loss of range of motion and chronic pain.  The disability's impact on his occupational activities was decreased mobility, pain, and lack of stamina.  

On official examination in March 2010 the Veteran complained of the following symptoms with respect to his left knee: pain, weakness, stiffness, swelling, instability, and lack of endurance.  He reported taking Tylenol once every morning and additional dose 2 to 4 times a week with moderate, but not great relief.  As to flare-ups, he reported having severe swelling every evening which was better in the morning.  Walking triggered his flare-ups.  He estimated that it caused significant impairment in his daily activities.  He reported using a cane as an ambulatory aid, to help maintain stability.  He had not had episodes of dislocation and had not had any recurrent subluxation or abnormal movement.  

On physical examination the Veteran's leg lengths were equal.  There was no ankylosis of the left knee.  Left knee extension was full to zero (0) degrees and flexion was limited to 80 degrees.  Testing of the ligaments and cartilage of both knees was normal.  In his initial testing of range of motion there was pain but no fatigue, weakness, lack of endurance or incoordination.  There was objective evidence of limited left knee motion but no objective evidence of edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  In additionally testing range of motion of the left knee there was no additional limitation of motion.  Upon the final testing of left knee motion there was pain but no fatigue, weakness, lack of endurance or incoordination.  His gait was abnormal, with the majority of weight bearing being on right leg.  However, there were no functional limitations on standing and walking.  The diagnosis was a total left knee replacement, as a residual of knee injury with DJD.  It was observed that there was no instability of that knee joint.  There was a moderate impact of the condition on the Veteran's usual occupation and daily activities.  He had a postoperative 19.5 centimeters (cms.) by 0.5 cms. vertical scar, as to which there was no tenderness; adherence to underlying tissue; frequent loss of covering of skin over the scar, such as from ulceration or breakdown of skin; or elevation or depression of the surface contour of the scar on palpation.  The scar was superficial and without underlying soft tissue loss or damage, and there was no area of induration and inflexibility of skin in the area of the scar.  

VA treatment records contained in CAPRI, as located in Virtual VA, show that in July 2010 the Veteran had limited range of motion of the left knee, especially with flexion of the knee.  However, the actual range of motion as measured in degrees was not reported. 

VA outpatient treatment (VAOPT) records show that in August 2010 the Veteran reported that his left knee continued to swell with walking and that it gave out when walking on unlevel surfaces.  On examination circumference on the left at the mid-patella was 19 3/16th inches and on the right, at that level, it was 17 3/4 inches.  He reported that he went down stairs backwards due to lack of flexion of the left knee.  He was advised to lead with his left leg, rather than his right, as this would not require the left knee to bend as much.  He demonstrated functional range of motion of both knees.  He was advised to continue his exercises regularly to maintain his current range of motion and level of function.  A neoprene knee sleeve, for the purpose of compression and reducing some of the swelling, was ordered for him.  

A May 2011 examination (as reflected in CAPRI records within Virtual VA) found that the Veteran's right knee and left foot disabilities were due to his service-connected left knee disorder.  The left knee incision scar from the knee replacement was asymptomatic.  It was reported that he now had very limited motion of his left knee, with chronic pain and swelling upon any weight-bearing activity.  He felt that with the use of his cane he might be able to walk 50 yards before the pain in the left knee would become very severe.  Currently took extra strength Tylenol 2-3 times daily, several days per week.  Due to his bilateral knee problems he lived a very sedentary lifestyle.  He performed yard care and very limited household work.  He stated he could no longer do any fishing unless he could walk on level ground to the edge of the water.  He wore an orthotic in his left shoe, not do to any foot condition or pain but because his ambulation was putting increased lateral stress on his left knee.  The orthotic to the left foot was to help correct alignment of the left knee replacement.  On examination the Veteran walked with a left-sided limp.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

Under 38 C.F.R. § 4.71a, DC 5055, knee replacement (prosthesis), a 100 percent rating is to be assigned for 1 year following implantation of prosthesis.  Thereafter, with chronic residuals consisting of severe painful motion or weakness in the affected extremity a 60 percent rating is warranted.  With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to DCs 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula), with a minimum rating of 30 percent.  

However, the Board will consider that application of all potential DCs that may apply to evaluating the severity of the service-connected knee disability.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Degenerative arthritis is rated under DC 5003 which provide three rating methods.  First, when there is X-ray evidence rate based on limited motion under the appropriate diagnostic codes for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum, rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted but if there are occasional incapacitating exacerbations 20 percent is warranted.  Other diseases rated as degenerative arthritis are: osteoporosis, osteomalacia, benign new bone growths, osteitis deformans, intermittent hydrarthrosis, bursitis, synovitis, myositis, periostitis, myositis ossificans, and tenosynovitis, DCs 5013 though 5024, except for gout under DC 5017 which, as with other types of arthritis (listed at DCs 5004 through 5009) is rated as rheumatoid arthritis under DC 5002 (which is rated based on either on being an active process or, when inactive, on chronic residuals).  

Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added); see 38 C.F.R. § 4.40.   

38 C.F.R. § 4.59 provides that with or without arthritis, actually painful, unstable or malaligned joints warrant at least a minimum compensable rating.  Burton, Id.  

Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned.  See VAOGPREC 9-2004 (September 17, 2004).  Also, a compensable degree of limited motion under DCs 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under DC 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

Under DC 5260 (limitation of flexion of the leg), a 10 percent evaluation is warranted for flexion limited to 45 degrees.  A 20 percent evaluation is warranted for flexion limited to 30 degrees and a maximum 30 percent evaluation is warranted for flexion limited to 15 degrees.   38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261 (limitation of extension of the leg), a 10 percent evaluation is warranted for extension limited to 10 degrees.  A 20 percent evaluation is warranted for extension limited to 15 degrees; a 30 percent evaluation is warranted for extension limited to 20 degrees; a 40 percent evaluation is warranted for extension limited to 30 degrees; and a maximum 50 percent evaluation is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Under DC 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a maximum 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Symptomatic residuals of removal of a semilunar cartilage warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  Ratings under Diagnostic Code 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

Under DC 5256 favorable ankylosis of a knee, at an angle in full extension, or in slight flexion between 0 degrees and 10 degrees warrants a minimum rating of 30 percent.  Ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent rating, and when between 20 degrees and 45 degrees, a 50 percent rating.  A 60 percent rating is warranted for knee ankylosis in an extremely unfavorable position in flexion at an angle of 45 degrees or more.  

Under DC 5262 malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; with moderate knee disability 20 percent is assigned; and with marked knee disability a 30 percent rating is assigned.  A 40 percent rating is warranted for nonunion with loose motion, requiring a brace.  

The words "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Under DC 5263 genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated, warrants a 10 percent rating. 

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

The report of the August 2009 VA examination indicates that the Veteran's left knee disability was worsening and he had pain, stiffness, weakness, and giviny way of the knee (apparently due to weakness).  Likewise, he was unable to walk for more than a few yards and he had crepitus, pain at rest, and guarding of movement; in addition to pain after repetitive motion.  However, this was six month after the left knee replacement and during the time that a 100 percent disability rating was assigned under DC 5055 and, so, those symptoms and the overall severe level of postoperative impairmen was encompassed in that 100 percent disability rating.  

The clinical evidence since the August 2009 VA examination shows that the Veteran has not had a compensable degree of limitation of motion in either flexion or in extension.  He had has repeated episodes of swelling of the knee but despite this he has not been found, on repeated examinations, to have any pathology of the ligaments or cartilage of the left knee.  Consistent with this are the repeated findings of his not having had any episodes of instability, subluxation or dislocations of the left knee.  Likewise, he has not had any locking of the left knee.  Thus, no disability evaluation is warranted under DC 5257 for subluxation or instability of the left knee nor is any rating warranted under DC 5258 or 5259 for disability due to pathology of cartilage of the Veteran's left knee.  Also, even though the Veteran uses a cane as an ambulatory aid, there is also no objective evidence of weakness or insecurity in weight-bearing which would warranted the assignment of a disability rating under DC 5263 for a genu recurvatum deformity, particularly since his use of an orthotic corrects any misalignment of the left knee. 

Likewise, the Veteran has not had a compensable degree of limitation of motion of the left knee in either flexion or extension.  Thus, no disability rating is warranted under DC 5260 or 5261 for limited flexion or extension.  Since he has, what was described in August 2010 as, functional range of motion of the left knee, there is clearly no ankylosis.  This is because ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  See Nix v. Brown, 4 Vet. App. 462, 465 (1993) and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

As for the assignment of a disability evaluation under DC 5262 based on the overall disability of the left knee replacement, the Veteran did report at the March 2010 VA examination that he felt he had significant impairment.  However, the examiner opined that the Veteran's left knee disability had a moderate effect on his usual occupational and daily activities.  This is consistent with the findings at the time of that examination which revealed no additional limitation of motion after repetitive range of motion testing as well as no weakness or incoordination.  Moreover, as noted, the later August 2010 VAOPT record reflects that he had functional range of motion of the left knee; and while the examination in May 2011 indicates that he could walk only 50 yards before having severe pain and overall now had a sedentary lifestyle, he was still able to do some limited house work as well as yard work.  Thus, even assuming he has marked disability from the left knee replacement, under DC 5262, this would warrant no more than a 30 percent rating which is the same as the currently assigned 30 percent minimum rating under DC 5055.  

In sum, the Board finds that since April 1, 2010, the Veteran's service-connected postoperative residuals of a left knee replacement has not been more than 30 percent disabling, and so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id. 

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Even if this were not the case, the disorder has not caused marked interference with his employment, i.e., beyond that contemplated by his assigned rating, or otherwise rendered impractical the application of the regular schedular standards.  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or malaligned joints, and crepitation.  

Admittedly, the Veteran's overall functional impairment due to his service-connected disorder may hamper his performance in some respects, but certainly not to the level that would require extra-schedular consideration since those provisions are reserved for very special cases of impairment that simply is not shown here.  Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, an increased rating for postoperative residuals of a total left knee replacement is denied.   


ORDER

A rating for postoperative residuals of a left knee replacement, as residuals of a left knee injury and DJD, in excess of 30 percent since April 1, 2010, is denied.  


REMAND

The Veteran failed to attend a VA examination in September 2010 which was scheduled for the purpose of evaluating whether he now has an acquired psychiatric disorder due to or aggravated by his service-connected disabilities.  In VA Form 21-4138, Statement in Support of Claim, in September 2010 he acknowledged that he had received notice to report for the examination but that since he had submitted private medical evidence in support of the claim, he felt that the evidence was "sufficient for the VA to rate my claim."  He further stated that if this evidence was "not sufficient for VA rating purposes, please inform me in writing what is needed and I will provide the information if possible."  Moreover, he specifically stated that "I am not refusing to attend a VA medical examination, however I feel I have submitted sufficient information for the VA [RO] to rate my claim."  

In this regard, a veteran may be excused from reporting for a VA examination for good cause.  In Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) it was found that refusal to attend a VA examination until the RO formally adjudicated the adequacy of the record for rating purpose was not good cause for failing to attend that examination under 38 C.F.R. § 3.655(a). 

Under 38 C.F.R. § 3.159(c)(4) VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  Regulations further provide that "[i]ndividuals for whom an examination has been scheduled are required to report for the examination."  38 C.F.R. § 3.326(a) (2012); see also Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist "is not always a one-way street").  Thus, regulations clearly stated that it is VA's duty to determine the adequacy of evidentiary development, and it is the duty of the Veteran to cooperate with VA in these efforts.  

This situation is similar to that in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) in which the Court rejected a veteran's argument that the evidence of record, although incomplete in part because of his own unwillingness to cooperate with the efforts of the VA to develop his case, was sufficient to support a grant.   

Here, the private medical evidence which the Veteran submitted is a report of an August 2010 Psychological Evaluation by G. D. G. Ph.D., a clinical psychologist.  That report noted that the Veteran was service-connected for asbestos related restrictive lung disease, residuals of a knee replacement, and tinnitus (but did not note that the Veteran was also service-connected for bilateral hearing loss).  The purpose of the private psychological evaluation was for evaluation of "depression secondary to his service-connected disabilities."  The Veteran's military, social, and medical history was reported.  He was afforded a mental status examination.  He was administered psychological tests.  The Axis I diagnosis was an adjustment disorder with depressed mood.  The Axis III diagnosis was service-connected disabilities.  In summary, he exhibited clear symptoms of a depressive disorder.  "His service-connected physical disabilities [were] physically limiting and [had] adversely affected his life vocationally, recreationally, and socially.  These are undoubtedly contributing factors in his depression."  

The RO denied service connection on the basis that the opinion of the clinical psychologist was speculative, particularly in light of the usage of the phrase "contributing factors."  As to this, the Board notes that VA clinical records show that the Veteran has multiple nonservice-connected disabilities.  VA treatment records contained in CAPRI, as located in Virtual VA, show that the Veteran has a history of hypertension, osteoarthritis, hyperlipidemia, neuritis, temporomandibular joint syndrome, carpal tunnel syndrome, sleep apnea, cataracts and macular degeneration, some venous insufficiency, and carpal tunnel syndrome.  However, the clinical psychologist did not address the impact which these might, or might not, have upon the possible development of psychiatric disability.  

In light of the foregoing, the Veteran should be rescheduled for a VA examination for the purpose of determining whether his service-connected disabilities have caused or aggravated an acquired psychiatric disorder.  

The Veteran is notified that his belief that the private medical records are sufficient to adjudicate the claim does not represent good cause for his failure to report for a VA examination.  See 38 C.F.R. § 3.655(a); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  If he fails to report for another VA examination, his claim will be adjudicated on the record and may result in denial of the claim.   Should he fail to report for another VA examination, without good cause, arrangements should be made to obtain an official opinion based upon a review of the record, if possible.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purpose of determining whether he now has an acquired psychiatric disorder, to include an adjustment disorder with depressed mood, a depressive disorder or any other form of acquired psychiatric disorder, due to service-connected disabilities or whether any such psychiatric disorder which now exists is aggravated by his service-connected disabilities; irrespective of any contribution due to nonservice-connected disabilities.  

The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  

The examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that any acquired psychiatric disorder that the Veteran now has was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected disabilities, either alone or acting together in concert; irrespective of any contribution due to nonservice-connected disabilities.  

If the examiner finds that the Veteran has an acquired psychiatric disorder that was aggravated by his service-connected disabilities, either alone or acting together in concert, the examiner should quantify the degree of aggravation, if possible.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In rendering an opinion the examiner should address the information contained in the report of the August 2010 private psychological evaluation.  

If the examiner is not able to provide any requested diagnosis(es) or opinion(s), he or she should explain why. 

2.  If, without good cause, the Veteran fails to attend the requested examination, arrange for the claim file to be reviewed by appropriately qualified medical personnel for the purpose of determining whether the Veteran now has an acquired psychiatric disorder, to include an adjustment disorder with depressed mood, a depressive disorder or any other form of acquired psychiatric disorder, due to service-connected disabilities or whether any such psychiatric disorder which now exists which is aggravated by his service-connected disabilities; irrespective of any contribution due to nonservice-connected disabilities.  

The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  

The evaluator should express an opinion as to whether it is more likely, less likely, or at least as likely as not that any acquired psychiatric disorder that the Veteran now has was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected disabilities, either alone or acting together in concert; irrespective of any contribution due to nonservice-connected disabilities.  

If the evaluator finds that the Veteran has an acquired psychiatric disorder that was aggravated by his service-connected disabilities, either alone or acting together in concert, the evaluator should quantify the degree of aggravation, if possible.  

The evaluator is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In rendering an opinion the evaluator should address the information contained in the report of the August 2010 private psychological evaluation.  

If the evaluator is not able to provide any requested diagnosis(es) or opinion(s), he or she should explain why. 

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim by evaluating all evidence obtained after the SOC was issued.  

4.  If the benefit sought on appeal remains denied, furnish the Veteran and his attorney an appropriate Supplemental Statement of the Case (SSOC) and provide them with the appropriate period of time within which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


